DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specifications
 	The title is objected to because a more descriptive title is requested. 


Claim Objections
 	As to claim 1, the Examiner suggests replacing “are aligned each other that” with “are aligned with each other such that”. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

 	Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shikina et al. (U.S. Patent Publication No. 2012/0305950 A1), hereafter “Shikina”, and further in view of Motoyama et al. (U.S. Patent Publication No. 2021/0057678 A1), hereafter “Motoyama”.


	As to claim 1, Shikina teaches:
A light-emitting pixel array disposed on the substrate 10 and comprising a plurality of light-emitting pixels.  Shikina teaches a plurality of pixels each including an organic electroluminescent element, the plurality of pixels arranged in an array or matrix pattern.  See Shikina, ¶ [0019], FIG. 1C.

Wherein each of the plurality of light-emitting pixels comprises a convex structure layer 11, a light-emitting element 100, and a microlens 16 structure which are sequentially stacked on the substrate.  Shikina teaches lens 16 having a lens portion 15 with micron dimensions, thereby making it a microlens.  Id. at ¶ [0033].

Wherein the convex structure layer 11 comprises at least one convex structure (top surface of 11) which is convex in a direction facing away from the substrate and at least one convex structure where each of the at least one convex structure is in contact with the light-emitting element.

Wherein the microlens structure and the each of the at least one convex structure are aligned each other that their vertical projections on the substrate overlap with a vertical projection of the light-emitting element on the substrate.  Shikina teaches in FIG. 1C overlapping respective vertical projections of the microlens structure and the each of the at least one convex structure onto the substrate given their horizontal alignments.

However, Shikina does not teach a planarization layer.
	On the other hand, Motoyama teaches a planarization layer 35 such that the combination of Motoyama and Shikina teaches the planarization layer sequentially stacked between a light-emitting element (Motoyama’s 31+32+33+34 corresponding to Shikina’s light-emitting element 100) and a microlens (Motoyama’s CF+36 corresponding to Shikina’s microlens 16).  See Motoyama, FIG. 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a planarization layer in order to yield the predictable benefit of flattening a top surface of the underlying light-emitting element for forming a microlens structure thereon.



	As to claim 2, Shikina teaches a coinciding of a center of gravity axis and an optical axis given the alignments of the at least one convex structure and microlens structure.  See Shikina, FIG. 1C.

 	As to claim 4, Shikina teaches a microlens structure with a focal point.  However, Shikina is silent as to the exact location of the focal point.  See Shikina, FIG. 1C.  However, the Examiner notes that both sides of the at least one convex surface face towards the substrate.  As such, Shikina teaches the limitation because Shikina’s focal point must be located on one or the other side of the at least one convex surface.

 	As to claim 5, Shikina teaches the light-emitting element 100 comprises a first electrode 12, a light-emitting functional layer 13, and a second electrode 14 which are stacked sequentially on the at least one convex surface.  Id.  Shikina also teaches the first electrode 12 comprises a reflective layer.  Id. at ¶ [0027].

 	As to claim 6, Shikina teaches the incident light function given that Shikina teaches the structure as claimed.  The Office has taken the position that that an apparatus claim must be structurally distinguishable from the prior art. See MPEP § 2114 (“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus 

Claims Allowable If Rewritten in Independent Form
 	Claims 3, 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 3, neither Shikina nor Motoyama teaches the claimed ratio of areas.

 	As to claims 7, and 12-14, neither Shikina nor Motoyama teaches the function.

 	As to claims 8-10, while Shikina teaches the limitations of the light-emitting element, Shikina does not teach a further reflective layer disposed between each of the at least one convex structure and the substrate.

 	As to claim 11, neither Shikina nor Motoyama teaches the limitations.  Jyo (US Patent Publication No. 2006/0138440 A1), hereafter “Jyo”, teaches mixing pigment into a microlens, but utilizes a pigment with a color other than the emitted colors of red and green.  See Jyo, ¶ [0122].



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829